DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 26 March 2021 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, it is unclear whether these claims require a finite amount of Al in the zinc alloy layer, or not necessarily.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyokazu JP 2006-299290. Kiyokazu teaches steel plate core for automobile (Abstract; pages 2 and 5; Table 5, CE 3) that is coated with Zn alloy layer having 0.08 wt. % Al (Table 5, CE 3). Kiyokazu teaches an interfacial (inhibition) layer (Figure 1). Kiyokazu teaches that the plate is spot welded (bottom page 8; Table 5, CE 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minoru JP 59-123751. Minoru teaches coating steel wire (middle page 4; top page 6) with Zn alloy composition having 0.05 wt. % Al (Abstract; Claim 4; and bottom page 4). Minoru may not exemplify such substrate and Zn alloy layer configuration. It would have been obvious to one of ordinary skill in the art at the time of filing to prepare such wires since Minoru teaches that such configured wires serve as effective wire electrodes. Regarding Claim 6, since the plating layer is formed on steel substrate with Zn/Al hot dip bath, it would be expected that inhibition layer would form inherently due to reasons applicant has provided. Thus, the claimed feature would be expected to be the same as or substantially the same as what forms in Minoru. See Specification (paragraphs 21 and 22).
Claims 1, 2, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokazu JP 2006-299290. Kiyokazu teaches steel plate core for automobile (Abstract; pages 2 and 5; Table 5, CE 3) that is coated with Zn alloy layer having 0.1 % Al (Claim 3; bottom page 5; Table 5). This amount of Al could be as little as 0.05 wt. % due to rounding (note that Kiyokazu expressly teaches 0.08 wt. % at Table 5, CE3). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokazu JP 2006-299290 in view of Corquillet USPA 2008/0308194. Kiyokazu is relied upon as set forth above in the section 102 rejection over Kiyokazu and in the section 103 rejection over Kiyokazu. Kiyokazu fails to specify that the steel is a TRIP steel, but teaches automotive steel strip. Corquillet teaches that steel to be used for automotive steel and protected with Zn alloy composition may be effectively TRIP steel. See Corquillet (Abstract; paragraphs 2 and 56). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare the steel in Kiyokazu from TRIP steel since Kiyokazu teaches that steels contemplated are for automotive uses and since Corquillet .
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 7, the reviewed prior art does not teach or suggest the subject matter of this claim. Particularly, the reviewed prior art does not teach, suggest, or provide basis for establishing inherently of claimed inhibition layer thickness for claimed Zn/Al alloy in the claimed context. For example, while Kiyokazu JP 2006-299290 may establish presence of inhibition layer, there is no express teaching of its thickness and/or suggestion of its thickness and there is no basis for presuming what its thickness is, notwithstanding whether its thickness is in the claimed range.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
4 May 2021